Citation Nr: 1448786	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial increased rating for arachnoiditis, currently noncompensably disabling. 

2. Entitlement to an initial increased rating for radiculopathy of the left lower extremity, currently 10 percent disabling. 

3. Entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently 10 percent disabling.

4. Entitlement to service connection for a thoracolumbar spine disability. 

5. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to November 1968. He is a Purple Heart Award recipient. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In that decision, the RO granted a claim under 38 U.S.C.A. § 1151 for arachnoiditis and radiculopathy of both lower extremities. The Veteran filed a notice of disagreement and later an appeal with the assigned ratings. 

In June 2014, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is associated with the file. 

The issue of service connection for glaucoma has been raised by a May 2011 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is warranted for several reasons. A July 2007 document references that the Veteran is in receipt of Social Security Administration (SSA) benefits; these records must be procured. See 38 C.F.R. § 3.159(c)(2) (2013). All symptoms related to the arachnoiditis must be properly addressed in a VA examination report and rated; this includes incontinence (reported at the December 2009 VA examination) and erectile dysfunction (treatment and medication for this problem are referenced throughout the record). See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013). The specific nerves of the lower extremities affected should be determined and fully evaluated. Id. 

The Veteran timely filed a November 2007notice of disagreement (NOD) to the May 2007 decision regarding service connection for the thoracolumbar spine. He also filed a timely October 2010 NOD to the February 2010 decision regarding an increased rating for PTSD. A Statement of the Case (SOC) has not been provided for these issues but is required so the claims may be adjudicated. See Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following action: 

1. Request all SSA records. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Schedule the Veteran for a VA examination to determine the nature and severity of his neurological impairment due to arachnoiditis and resulting radiculopathy. The complete file should be made available to the examiner. 

Any special diagnostic studies deemed necessary should be performed. The examiner should also describe all symptomatology due to the arachnoiditis, to include any neurological pathology. 

In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to arachnoiditis. If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved. Commentary should be provided on whether the paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected. 

The examiner should also provide a genitourinary examination that details whether the arachnoiditis caused or aggravated impairment of the bowel or bladder (and if so, to what extent) as well as whether the erectile dysfunction has been caused or aggravated by the arachnoiditis. 

Rationale should be provided for all conclusions reached. 

3. Issue an SOC regarding the issue of service connection for a thoracolumbar spine disability and an increased rating for PTSD. These issues should not be returned to the Board, unless there are timely substantive appeals. 

4. Adjudicate the claims on appeal. If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

